EXHIBIT 10.3  [form10-q.htm]
                    

 flint logo [flintlogo.gif]    tough & trusted logo [ttlogo.jpg]

 
Personal and Strictly
Confidential                                                                                                                                                          February
1, 2012


Attention: Bill Lingard



Dear Bill:


I am very pleased to inform you that you have been selected to participate in
Flint’s Retention Bonus Plan (RBP).  The RBP is a long term reward for selected
key employees as recognition for their contribution and dedication to Flint, and
their efforts toward achieving our long term goals.


The total value of your award is $1,058,940, with a two year vesting
period.  One half of the award, or $529,470, will vest and be paid on February
1, 2013, and the second half will vest and be paid on February 1, 2014.  These
payments will be subject to usual income tax, which will be withheld at the time
of payment.


To be eligible for the award payment, you must remain employed by the company
throughout each vesting period and be an employee on the vesting and payment
dates.


This RBP award is given only to selected key employees who have been deemed high
performers and should be treated as highly confidential.  It is possible that
your supervisor is not in this plan, so secrecy is extremely important.


I would like to extend my personal thanks for your past and future contributions
to Flint.  Your efforts are making a big difference toward achieving our near
and long term goals.


I would also like to request that you make a personal commitment to yourself to
improve our safety culture and performance this year, and remind you that
“People are #1 24/7” means we want you to be safe both on and off the job.


Please take the time to review this bonus plan carefully.  Feel free to direct
any questions you may have to me or Paul M. Boechler, Executive Vice President
and CFO.  Once you have completed reviewing this letter, please return one
signed original to my Executive Assistant, Aubrey Rosales (using the addressed
envelope enclosed), within two weeks of receiving this document.


 

Yours Truly,       /s/ Paul M. Boechler   Paul M. Boechler   Executive Vice
President and CFO      



I acknowledge receipt of this original letter and agree to be a participant in
Flint’s Retention Bonus Plan.


 
 

/s/ Bill Lingard   February 23, 2012   Bill Lingard   Date          





INTEGRITY        | PEOPLE | SUCCESS | EXCELLENCE  | DYNAMIC
700, 300 - 5th Avenue SW, Calgary, Alberta T2P 3C4  Tel:  (403) 218-7100  Fax: 
(403) 215-5445  www.flintenergy.com




 
 

--------------------------------------------------------------------------------

 
                    

 flint logo [flintlogo.gif]    tough & trusted logo [ttlogo.jpg]

 
Personal and Strictly
Confidential                                                                                                                                                          February
1, 2012


Attention: Wayne Shaw

Dear Wayne:


I am very pleased to inform you that you have been selected to participate in
Flint’s Retention Bonus Plan (RBP).  The RBP is a long term reward for selected
key employees as recognition for their contribution and dedication to Flint, and
their efforts toward achieving our long term goals.


The total value of your award is $574,508, with a two year vesting period.  One
half of the award, or $287,254, will vest and be paid on February 1, 2013, and
the second half will vest and be paid on February 1, 2014.  These payments will
be subject to usual income tax, which will be withheld at the time of payment.


To be eligible for the award payment, you must remain employed by the company
throughout each vesting period and be an employee on the vesting and payment
dates.


This RBP award is given only to selected key employees who have been deemed high
performers and should be treated as highly confidential.  It is possible that
your supervisor is not in this plan, so secrecy is extremely important.


I would like to extend my personal thanks for your past and future contributions
to Flint.  Your efforts are making a big difference toward achieving our near
and long term goals.


I would also like to request that you make a personal commitment to yourself to
improve our safety culture and performance this year, and remind you that
“People are #1 24/7” means we want you to be safe both on and off the job.


Please take the time to review this bonus plan carefully.  Feel free to direct
any questions you may have to me or Paul M. Boechler, Executive Vice President
and CFO.  Once you have completed reviewing this letter, please return one
signed original to my Executive Assistant, Aubrey Rosales (using the addressed
envelope enclosed), within two weeks of receiving this document.


 

Yours Truly,       /s/ W.J. (Bill) Lingard   W.J. (Bill) Lingard   President and
CEO      



I acknowledge receipt of this original letter and agree to be a participant in
Flint’s Retention Bonus Plan.


 
 

/s/ Wayne Shaw   February 24, 2012   Wayne Shaw   Date          


 


INTEGRITY        | PEOPLE | SUCCESS | EXCELLENCE  | DYNAMIC
700, 300 - 5th Avenue SW, Calgary, Alberta T2P 3C4  Tel:  (403) 218-7100  Fax: 
(403) 215-5445  www.flintenergy.com





--------------------------------------------------------------------------------